 



Exhibit 10.96

FORM OF LOCK-UP AGREEMENT

 

August 27, 2015

 

 

Re:Unit Purchase Agreement, dated as of August 27, 2015 (the “Purchase
Agreement”), between Protea Biosciences Group, Inc., a Delaware corporation (the
“Company”) and the purchasers signatory thereto (each, a “Purchaser” and,
collectively, the “Purchasers”)

 

Ladies and Gentlemen:

 

Defined terms not otherwise defined in this letter agreement (the “Letter
Agreement”) shall have the meanings set forth in the Purchase Agreement.
Pursuant to Section 5.1.6 of the Purchase Agreement and in satisfaction of a
condition of the Company’s obligations under the Purchase Agreement, the
undersigned irrevocably agrees with the Company that, from the date hereof until
the earlier of (a) the 90 day anniversary of the effective date of the
registration statement to be filed in accordance with the terms of that certain
registration rights agreement, dated on even date herewith between the Company
and the Purchasers or (b) the 12 month anniversary of the final closing of the
Offering (if through no fault of the undersigned such registration statement has
not become effective), (such period, the “Restriction Period”), the undersigned
will not offer, sell, contract to sell, hypothecate, pledge or otherwise dispose
of (or enter into any transaction which is designed to, or might reasonably be
expected to, result in the disposition (whether by actual disposition or
effective economic disposition due to cash settlement or otherwise) by the
undersigned or any Affiliate of the undersigned or any person in privity with
the undersigned or any Affiliate of the undersigned), directly or indirectly,
including the filing (or participation in the filing) of a registration
statement with the Securities and Exchange Commission in respect of, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) with respect to, any shares of
common stock of the Company, par value $0.0001 per share (the “Common Stock”) or
Common Stock Equivalents beneficially owned, held or hereafter acquired by the
undersigned (the “Securities”). Beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act. Further, each executive
officer and director of the Company that signs this Letter Agreement agrees not
to sell or otherwise transfer any shares of Common Stock or Common Stock
Equivalents until three months after the Company up-lists its common stock to a
U.S. national senior stock exchange, such as, but not limited to, NASDAQ or NYSE
MKT. In order to enforce this covenant, the Company shall impose irrevocable
stop-transfer instructions preventing Island Stock Transfer, the Company’s
transfer agent (the “Transfer Agent”) from effecting any actions in violation of
this Letter Agreement.

 



 

 

 

The foregoing shall not apply to (i) Common Stock to be transferred as a gift or
gifts, by will or intestacy or to any trust for the direct or indirect benefit
of the undersigned or the immediate family of the undersigned (provided that any
donee or transferee thereof agrees in writing to be bound by the terms hereof);
(ii) the sale of the Securities to be sold pursuant to an effective registration
statement; (iii) distribution of Common Stock to partners, members,
stockholders, other equity holders, or if the undersigned is a trust, trust
beneficiaries, in each case, of the undersigned (provided that any transferee
thereof agrees to be bound by the terms hereof); (iv) transfers of Common Stock
to the undersigned’s affiliates or to any investment fund or other entity
controlled or managed by the undersigned (provided that any transferee thereof
agrees to be bound by the terms hereof); (v) establish a trading plan pursuant
to Rule 10b5-1 under the Exchange Act for the transfer of the Securities,
provided that such plan does not provide for any transfers of any Securities
during the Restriction Period and the entry into such plan is not publicly
disclosed, including in any filing under the Exchange Act, during the
Restriction Period; or (vi) transfers of shares of Common Stock to the Company
(x) as forfeitures to satisfy tax withholding and remittance obligations of the
undersigned in connection with the vesting or exercise of equity awards granted
pursuant to the Company’s equity incentive plans, or (y) pursuant to a net
exercise or cashless exercise by the undersigned of outstanding equity awards
pursuant to the Company’s equity incentive plans; provided that, in each of
clauses (i), (iii) and (iv), no filing by any party under the Exchange Act, or
other public announcement shall be required or shall be voluntarily made before
the expiration of the Restriction Period showing a decrease in the number of
shares of Common Stock held by the undersigned and its affiliates in such
filing.  In addition, no provision herein shall be deemed to restrict or
prohibit the exercise or exchange by the undersigned of any option or warrant to
acquire shares of Common Stock, or any other security exchangeable or
exercisable for, or convertible into, Common Stock; provided that the
undersigned does not transfer the Common Stock acquired on such exercise or
exchange during the Restriction Period, unless otherwise permitted pursuant to
the terms of this Letter Agreement.

 

The undersigned acknowledges that the execution, delivery and performance of
this Letter Agreement is a material inducement to each Purchaser to complete the
transactions contemplated by the Purchase Agreement and that each Purchaser
(which shall be a third party beneficiary of this Letter Agreement) and the
Company shall be entitled to specific performance of the undersigned’s
obligations hereunder. The undersigned hereby represents that the undersigned
has the power and authority to execute, deliver and perform this Letter
Agreement, that the undersigned has received adequate consideration therefor and
that the undersigned will indirectly benefit from the closing of the
transactions contemplated by the Purchase Agreement.

 

This Letter Agreement may not be amended or otherwise modified in any respect
without the written consent of each of the Company, each Purchaser and the
undersigned. This Letter Agreement shall be construed and enforced in accordance
with the laws of the State of New York without regard to the principles of
conflict of laws. The undersigned hereby irrevocably submits to the exclusive
jurisdiction of the United States District Court sitting in the Southern
District of New York and the courts of the State of New York located in
Manhattan, for the purposes of any suit, action or proceeding arising out of or
relating to this Letter Agreement, and hereby waives, and agrees not to assert
in any such suit, action or proceeding, any claim that (i) it is not personally
subject to the jurisdiction of such court, (ii) the suit, action or proceeding
is brought in an inconvenient forum, or (iii) the venue of the suit, action or
proceeding is improper. The undersigned hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by receiving a copy thereof sent to the Company at the address in
effect for notices to it under the Purchase Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. The undersigned hereby waives any right to a trial by jury. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. The undersigned agrees and understands that this
Letter Agreement does not intend to create any relationship between the
undersigned and each Purchaser and that each Purchaser is not entitled to cast
any votes on the matters herein contemplated and that no issuance or sale of the
Securities is created or intended by virtue of this Letter Agreement.

 



 

 

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Letter Agreement and that this Letter
Agreement has been duly authorized (if the undersigned is not a natural person),
executed and delivered by the undersigned and is a valid and binding agreement
of the undersigned. This Letter Agreement and all authority herein conferred are
irrevocable and shall survive the death or incapacity of the undersigned (if a
natural person) and shall be binding upon the heirs, personal representatives,
successors and assigns of the undersigned.

 

The undersigned hereby consents to the placing of legends or the entry of stop
transfer instructions with the Transfer Agent against the transfer of the
Securities, except in compliance with this Letter Agreement.

 

This Letter Agreement shall be binding on successors and assigns of the
undersigned with respect to the Securities and any such successor or assign
shall enter into a similar agreement for the benefit of the Purchasers.

 

 

*** SIGNATURE PAGE FOLLOWS***

 

 

 

 

This Letter Agreement may be executed in two or more counterparts, all of which
when taken together may be considered one and the same agreement.

 

 



    Signature           Print Name           Position in Company       Address
for Notice:                           Number of shares of Common Stock  



 



    Number of shares of Common Stock underlying subject to warrants, options,
debentures or other convertible securities



 

By signing below, the Company agrees to enforce the restrictions on transfer set
forth in this Letter Agreement.

 

Protea Biosciences Group, Inc.

 

 



By:    



Name: Stephen Turner

Title: Chief Executive Officer

 



 

 

 

 

 

